Title: General Orders, 19 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 19th 1776
Parole New-Haven.Countersign Lee.


One serjeant, one Corporal and twelve Men, from General Putnams division, to mount to morrow Morning for the Provost Guard, at the old School house, on Cambridge common; to this Guard all Prisoners accused of Crimes cognizable by a General Court Martial, are to be sent; all suspected spies, and all Strollers and Stragglers, who cannot give a proper account of themselves—The Guard is to be under the immediate command of the Provost, and he is only to receive Orders from Head Quarters,

the General in Chief, the Adjutant and Quarter Master Generals for the time being.
